Action to recover damages for personal injuries sustained by reason of a fall which resulted when plaintiff tripped against the edge of an iron grating imbedded in the sidewalk, the top of which grating was three quarters of an inch above the sidewalk. On appeal by plaintiff from judgments for defendants, entered in accordance with the granting of their motions made at the close of plaintiff’s ease, judgments unanimously affirmed, without costs. No opinion. Present — Close, P. J., Hagarty, Johnston, Lewis and Aldrich, JJ.